DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a device, wherein the device establishes communication with a buffer network, where the buffer network is situated between an outside network and a backend offline “cold” network. The device which is referred to as “disappearing node” retrieve a task from buffer network, disable communication with the buffer network and then establish a second communication channel with the cold network to execute the task on the cold storage device that was retrieved from buffer network. After executing the task, the device disable communication with the cold network and re-establish the first communication with the buffer network and provide data indicating the result of the task that was performed in cold network. During this operation the device goes in to different states, for example, task retrieval state, disconnected state and task execution state. The device is classified in G06F21/606 and G06F9/4806
II. Claims 18-20, drawn to a device, wherein the device establishes communication with an outside network, where the device is situated between an outside network and a backend offline “cold” network. The device can be a gatekeeper node or the buffer network which retrieve a task from outside network, disable communication with the outside network and then establish a second communication channel with the cold network through the disappearing node to execute the task that was retrieved from the outside network. After executing the task, the device disable communication with the cold network and re-establish the first communication , classified in G06F21/606.
How Inventions are Related
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as teaching about a disappearing node which is used to connect to the backend offline cold network to execute task retrieved from the buffer network without having to connect to the outside network and keeping the cold network protected from the outside network.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
 Explanation why Restriction is Proper
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different
classification;
(b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter;
(c) the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another
invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.
101 and/or 35 U.S.C. 112, first paragraph.
Inventions I and II require significantly different search queries with respect to one another. For instance, the device “disappearing node” that establishes connection between a buffer network and a cold network and the device “gatekeeper node” that establishes connection between an outside network and cold network are all different. Invention I describes the device and how the device communicates with the backend offline cold network without having to communicate with the outside devices directly and also presents the different states the device goes in to access the cold network and perform the task. Invention II teaches the device which communicates with the outside network and also with the cold network through the disappearing node. Thus invention II would require searching for how to communicate with the outside network (access control) and the disappearing node using the buffer network, whereas invention 
Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346. The examiner can normally be reached Mon-Fri 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.J./       Examiner, Art Unit 2432           

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432